               Case 1:20-cv-00686-SAG Document 12 Filed 04/30/20 Page 1 of 14



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

                                                              *
JAMAAR ROBINSON                                               *
                                                              *
                             Plaintiff,                       *
v.                                                            *             Civil Case No. SAG-20-0686
                                                              *
CITY OF HAGERSTOWN, MD, et al.,                               *
                                                              *
                             Defendants.                      *

*          *        *         *        *        *        *         *        *        *        *         *        *

                                           MEMORANDUM OPINION

           Plaintiff Jamaar Robinson (“Robinson”)1 filed a Complaint against Defendants City of

Hagerstown, Maryland (“the City”) and Tyler Branche (“Branche”) (collectively, “Defendants”),

alleging violation of Robinson’s constitutional rights pursuant to 42 U.S.C. § 1983, in addition to

a state law claim for false arrest. ECF 6. Defendants filed a Motion to Dismiss, or, in the

alternative, Motion for Summary Judgment, ECF 2 (“the Motion”). Robinson opposed the Motion,

ECF 5, and Defendants filed a Reply, ECF 11. No hearing is necessary. See Loc. R. 105.6 (D.

Md. 2018). For the reasons that follow, the Motion will be granted, and the Complaint will be

dismissed without prejudice.

I.         FACTUAL BACKGROUND

           The facts below are derived from Robinson’s Complaint. Branche works as an officer for

the Hagerstown Police Department (“HPD”). ECF 6 ¶ 3. On or about October 19, 2019, HPD

officers, including Branche, responded to the Maryland Health and Wellness Center (“MHWC”),

to address an ongoing dispute involving Robinson. Id. ¶ 6. The officers reviewed Robinson’s

identification, and spoke with other witnesses to resolve the situation without further incident. Id.


1
    Plaintiff’s name is spelled in different ways in the record. The Court has deferred to the spelling in the Complaint.

                                                             1
         Case 1:20-cv-00686-SAG Document 12 Filed 04/30/20 Page 2 of 14



When the investigation at MHWC concluded, Robinson proceeded to his vehicle. Id. However,

the officers re-approached him, and demanded to see his identification again. Id. ¶ 7. The officers

then placed Robinson under arrest, explaining that they had located a warrant for his arrest that

had been issued in Pennsylvania. Id. ¶¶ 9, 10. Despite Robinson’s protestations “that there had

clearly been a misunderstanding,” he was transported to the detention center for processing. Id.

¶¶ 10, 11.

       Upon arrival at the Washington County Detention Center, HPD officers began to process

Robinson. Id. ¶ 11. At that point, Robinson saw a photograph associated with the Pennsylvania

warrant. Id. He told the officers that the photograph “clearly did not depict him.” Id. Upon a

review of that photograph and Robinson’s Social Security number, HPD “immediately released”

Robinson. Id. ¶ 12.

       Following the incident, in the ensuing months, Robinson was “arrested twice more under

the same warrant, despite the Hagerstown Police Department previously having notice that

Plaintiff was not the individual for whom the warrant was issued.” Id. ¶ 13.

II.    LEGAL STANDARD

       Defendants seek dismissal under Federal Rule of Civil Procedure 12(b)(6), which permits

defendants to test the legal sufficiency of a complaint.2 In re Birmingham, 846 F.3d 88, 92 (4th

Cir. 2017); Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v.

Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010), aff'd sub nom., McBurney v. Young, 569 U.S. 221,



2
  In the alternative, Defendants seek summary judgment, and attach additional exhibits to their
Motion. ECF 2. As presented, the Court declines to exercise its discretion to consider the
extraneous materials and to convert the Motion into a Motion for Summary Judgment, without
first permitting Robinson an opportunity to seek leave to amend his Complaint, if he is able to state
a valid claim. See Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985) (explaining that before a court
may convert a motion to dismiss into one for summary judgment, the opposing party must be
afforded reasonable opportunity to present material pertinent to such a motion).
                                                 2
           Case 1:20-cv-00686-SAG Document 12 Filed 04/30/20 Page 3 of 14



133 S.Ct. 1709, 185 L.Ed.2d 758 (2013); Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th

Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by a defendant that, even if the facts

alleged by a plaintiff are true, the complaint fails as a matter of law “to state a claim upon which

relief can be granted.”

          Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the

rule is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement

to relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56, 127 S.Ct. 1955, 167 L.Ed.2d 929

(2007).

          To survive a motion under Fed. R. Civ. P. 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570, 127

S.Ct. at 1974; see Ashcroft v. Iqbal, 556 U.S. 662, 684, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)

(citation omitted) (“Our decision in Twombly expounded the pleading standard for ‘all civil

actions’ ....”); see also Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). But, a plaintiff need

not include “detailed factual allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at

555, 127 S.Ct. at 1964. Moreover, federal pleading rules “do not countenance dismissal of a

complaint for imperfect statement of the legal theory supporting the claim asserted.” Johnson v.

City of Shelby, Miss., ___ U.S. ___, 135 S. Ct. 346, 346 (2014) (per curiam).

          Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555, 127 S.Ct. at 1964; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350

(4th Cir. 2013). If a complaint provides no more than “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555, 127



                                                 3
         Case 1:20-cv-00686-SAG Document 12 Filed 04/30/20 Page 4 of 14



S.Ct. at 1964. Rather, to satisfy the minimal requirements of Rule 8(a)(2), the complaint must set

forth “enough factual matter (taken as true) to suggest” a cognizable cause of action, “even if ...

[the] actual proof of those facts is improbable and ... recovery is very remote and unlikely.”

Twombly, 550 U.S. at 556, 127 S.Ct. at 1965 (internal quotation marks omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (citations omitted); see Semenova v. Maryland Transit Admin., 845 F.3d 564, 567

(4th Cir. 2017); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015). A court is

not required to accept legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S.

265, 286, 106 S.Ct. 2932, 92 L.Ed.2d 209 (1986). Ultimately, “[a] court decides whether [the

pleading] standard is met by separating the legal conclusions from the factual allegations,

assuming the truth of only the factual allegations, and then determining whether those allegations

allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy sought. A

Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011), cert. denied, 566 U.S. 937,

132 S.Ct. 1960, 182 L.Ed.2d 772 (2012).

       Courts generally do not “‘resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses’” through a Rule 12(b)(6) motion. Edwards, 178 F.3d at 243 (quoting

Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)). However, “in the relatively rare

circumstances where facts sufficient to rule on an affirmative defense are alleged in the complaint,

the defense may be reached by a motion to dismiss filed under Rule 12(b)(6).” Goodman v.

Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc); accord Pressley v. Tupperware Long

Term Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009). Because Rule 12(b)(6) “is intended [only]



                                                 4
         Case 1:20-cv-00686-SAG Document 12 Filed 04/30/20 Page 5 of 14



to test the legal adequacy of the complaint,” Richmond, Fredericksburg & Potomac R.R. Co. v.

Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle only applies ... if all facts necessary to the

affirmative defense ‘clearly appear[ ] on the face of the complaint.’” Goodman, 494 F.3d at 464

(quoting Forst, 4 F.3d at 250).

III.    ANALYSIS

        As evidenced from the summary above, Robinson’s factual allegations lack specificity in

several respects. Robinson does not allege which actions were taken by Branche, as opposed to

the other HPD officers involved in the events at MHWC. He does not allege the specific nature

of the information he provided to the officers about his identification, or the details about the

Pennsylvania warrant known to the HPD officers, while they were at MHWC, as opposed to the

information they learned once they returned to the station. And he does not allege any details

regarding the two subsequent arrests he endured, including the dates or the identity of the arresting

police department(s) and officers. In the absence of specific factual allegations necessary to

support plausible claims for relief, and in light of the legal flaws described below, Robinson’s

Complaint must be dismissed.

        Count I asserts a claim pursuant to 42 U.S.C. § 1983, which allows an action to be brought

against a person who, acting under color of state law, “subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws” of the United States. A

plaintiff attempting to state a claim under § 1983 must allege (1) a violation of a right secured by

the Constitution or laws of the United States, (2) by a “person acting under the color of state law.”

West v. Atkins, 487 U.S. 42, 48 (1988); see also Davison v. Randall, 912 F.3d 666, 679 (4th Cir.

2019). The parties do not dispute that HPD and Branche were acting under color of state law when



                                                   5
         Case 1:20-cv-00686-SAG Document 12 Filed 04/30/20 Page 6 of 14



they arrested Robinson. Instead, the issue is whether Robinson has sufficiently alleged a violation

of his constitutional rights.

        Robinson’s Complaint does not make reference to any particular constitutional provision,

although its reference to “the rights against unreasonable searches and seizures” can be construed

to present a Fourth Amendment claim. ECF 6 ¶ 18. In considering whether Robinson has pled

facts to plausibly establish infringement of his constitutional rights, binding precedent addressing

mistaken identities in arrests is significant. First, in Hill v. California, 401 U.S. 797, 802 (1971),

the Court determined that “(w)hen the police have probable cause to arrest one party, and when

they reasonably mistake a second party for the first party, then the arrest of the second party is a

valid arrest” under the Fourth Amendment. See also Thompson v. Prince William Cnty., 753 F.2d

363, 364 (4th Cir. 1985) (“Not every mix-up in the issuance of an arrest warrant, even though it

leads to the arrest of the wrong person with attendant inconvenience and humiliation, automatically

constitutes a constitutional violation for which a remedy may be sought under 42 U.S.C. § 1983.”).

Similarly, in Baker v. McCollan, 443 U.S. 137 (1979), Linnie McCollan was arrested on a valid

warrant and detained for three days, over New Year’s weekend, as a result of misidentification

resulting from identity theft that had been committed by his brother. Id. at 140–41. McCollan sued

the sheriff, contesting the sheriff’s “failure to institute an identification procedure that would have

disclosed the error.” Id. at 141‒42. The Supreme Court concluded that the arrest and resulting

detention did not amount to a violation of McCollan’s constitutional rights. Id. at 144. Although

the Court acknowledged that, “depending on what procedures the State affords defendants

following arrest and prior to actual trial, mere detention pursuant to a valid warrant but in the face

of repeated protests of innocence will after the lapse of a certain amount of time deprive the

accused of liberty . . . without due process of law,” it opined, “we are quite certain that a detention



                                                  6
         Case 1:20-cv-00686-SAG Document 12 Filed 04/30/20 Page 7 of 14



of three days over a New Year’s weekend does not and could not amount to such a deprivation.”

Id. at 145. Further, the Court said: “[W]e do not think a sheriff executing an arrest warrant is

required by the Constitution to investigate independently every claim of innocence, whether the

claim is based on mistaken identity or a defense such as lack of requisite intent.” Id. at 145‒46. It

added that the “official charged with maintaining custody of the accused named in the warrant” is

not “required by the Constitution to perform an error-free investigation of such a claim.” Id. at

146.

        The alleged seizure, and concomitant deprivation of liberty, in this case is far less severe

than that the Supreme Court deemed insufficient to warrant constitutional protection in McCollan.

The Complaint does not contain any facts plausibly suggesting that the officers’ identification of

Robinson as the person named in the warrant was objectively unreasonable, although both sides

agree that it was ultimately mistaken. Further, the Complaint is devoid of any allegations relating

to the amount of time Robinson was actually detained. In fact, because the Complaint refers to his

“immediate” release upon the discovery of his erroneous arrest during the initial booking process,

ECF 6 ¶ 12, it is clear that he spent at most hours, and far less than three days, in custody.

Moreover, other similar cases have found failure to allege or establish a constitutional violation on

similar facts. See, e.g., Brown v. Wiita, 7 F. App'x 275, 279 (4th Cir. 2001) (rejecting § 1983

claim where plaintiff had been arrested, processed, and eventually released on bond before being

recognized as a case of mistaken identity, noting that that although the arrestee “protested his

innocence” and the officer “could have waited to receive the ... photograph,” this “does not detract

from the reasonableness of [the officer’s] belief that he was arresting the correct person.”);

Johnson v. Hammett, Civil No. ELH-18-1059, 2019 WL 7185559, at *13 (D. Md. Dec. 23, 2019)

(finding that plaintiff’s detention for about 51 hours, on a mistaken arrest, did not amount to a



                                                 7
         Case 1:20-cv-00686-SAG Document 12 Filed 04/30/20 Page 8 of 14



constitutional violation, and reasoning, “An arrest pursuant to a facially valid warrant, even if it is

the product of mistaken identity, does not give rise to a constitutional violation. And, plaintiff

points to no authority that required [the officer] to investigate plaintiff’s claims of mistaken

identity at the scene, before transporting him to Central Booking.”); see also State v. Dett, 391 Md.

81, 95–96 (2006) (“it is reasonable for the person charged with executing the warrant to rely on

the name given in the warrant unless he knows or is convinced beyond a reasonable doubt that a

mistake has been made”). Thus, on the cursory facts alleged in the Complaint, Robinson has not

pled facts to suggest that his arrest at MHWC was unreasonable, as required to state a claim for a

plausible constitutional violation by either Defendant. Other specific pleading deficiencies, with

respect to each Defendant, are addressed below.

       A. Claims Against Branche

       Branche also asserts that he is protected from suit by the doctrine of qualified immunity.

ECF 2-1 at 6–11. That doctrine “‘balances two important interests—the need to hold public

officials accountable when they exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably.’” Wilson v. Prince

George’s Cty., 893 F.3d 213, 219 (4th Cir. 2018) (quoting Pearson v. Callahan, 555 U.S. 223, 231

(2009)). Essentially, “[q]ualified immunity shields government officials who commit

constitutional violations but who, in light of clearly established law, could reasonably believe that

their actions were lawful.” Hunter v. Town of Mocksville, N.C., 789 F.3d 389, 401 (4th Cir. 2015)

(citation omitted). Relevant here, “[t]he qualified immunity standard ‘gives ample room for

mistaken judgments’ by protecting ‘all but the plainly incompetent or those who knowingly violate

the law.’” Hunter v. Bryant, 502 U.S. 224, 229 (1991) (quoting Malley v. Briggs, 475 U.S. 335,

341 (1986)). In situations of government error, “[t]he protection of qualified immunity applies



                                                  8
         Case 1:20-cv-00686-SAG Document 12 Filed 04/30/20 Page 9 of 14



regardless of whether the government official’s error is ‘a mistake of law, a mistake of fact, or a

mistake based on mixed questions of law and fact.’” Pearson, 555 U.S. at 231 (citation omitted).

        However, not all errors are subject to the protection of qualified immunity. The application

of the doctrine turns on the “objective reasonableness of an official’s conduct, as measured by

reference to clearly established law,” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified

immunity “takes cognizance of human imperfections,” West v. Murphy, 771 F.3d 209, 213 (4th

Cir. 2014), and protects government officials who make ‘bad guesses in gray areas.” Brawn v.

Maynard, 652 F.3d 557, 560 (4th Cir. 2011) (citation omitted). Because qualified immunity is an

“‘immunity from suit rather than a mere defense to liability,’” Ussery v. Mansfield, 786 F.3d 332,

337 (4th Cir. 2015) (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)), the immunity            is

“‘effectively lost if a case is erroneously permitted to go to trial.’” Id.

        Thus, consideration of the doctrine of qualified immunity involves assessing, in some

order: (1) whether the facts alleged, “[t]aken in the light most favorable to the party asserting the

injury, . . . show the officer’s conduct violated a constitutional [or statutory] right,” Saucier, 533

U.S. at 201; and (2) whether the officer’s actions “violate[d] clearly established law,” Pearson,

555 U.S. at 243; see also Attkisson v. Holder, 925 F.3d 606, 623 (4th Cir. 2019) (stating courts

“need not address those inquiries in sequence, but instead may exercise [their] ‘sound discretion’

in deciding which issues to first address”). The first prong, involving the violation of a

constitutional right, has been addressed above, in Branche’s favor. In addition, Robinson’s claim,

as currently stated, is likely to fail on the second prong as well. This is a context in which there is

ample clearly established law, as many courts have addressed the issue of arrest on the basis of

mistaken identity. The central question, in determining whether any particular officer’s conduct

violated such law, is “whether it would be clear to a reasonable official that his conduct was



                                                    9
        Case 1:20-cv-00686-SAG Document 12 Filed 04/30/20 Page 10 of 14



unlawful in the situation he confronted.” See Raub v. Campbell, 785 F.3d 876, 882 (4th Cir. 2015).

To defeat qualified immunity, “‘the existing authority must be such that the unlawfulness of the

conduct is manifest.’” Merchant, 677 F.3d at 665 (quoting Wilson v. Layne, 141 F.3d 111, 114

(4th Cir. 1998)). In particular, the reasonableness of an officer’s belief “that he was arresting the

correct person must be judged by an objective standard in light of the facts he possessed at the

time of the arrest.” Brown v. Witta, 7 F. App’x. 275, 278 (4th Cir. 2001). “And importantly, this

inquiry must not result in a ‘second-guessing’ of the officer’s actions ‘with the benefit of 20/20

hindsight.’” Id. (citation omitted). As the Fourth Circuit recognized, “Mistaken identity errors, of

course, will inevitably occur from time to time, but the law sensibly recognizes that ‘not every

mix-up in the issuance of an arrest warrant, even though it leads to the arrest of the wrong person.

. . automatically constitutes a constitutional violation for which a remedy may be sought” under

Section 1983. Id.

       Here, Robinson argues that Branche is not entitled to qualified immunity because “the

officers, among them Defendant Branche, reviewed the Plaintiff’s identifying information,

including his social security number, against that of the warrant, which, it can be inferred, would

have included a photograph.” ECF 5-1 at 4. Despite that somewhat speculative contention in

Robinson’s opposition to the Motion, his Complaint makes no such allegations about what specific

information Defendant Branche had in his possession to compare at the scene of the arrest, either

from Plaintiff about his identity or from Pennsylvania about the person named in the warrant See

Zachair Ltd. v. Driggs, 965 F. Supp. 741, 748 n.4 (D. Md. 1997) (noting that a plaintiff “cannot,

through the use of motion briefs, amend the complaint.”). Although the Complaint suggests that

Robinson had provided his social security number to the investigating officers at MHWC, it does

not establish, for example, whether the officers had access to the social security number of the



                                                 10
        Case 1:20-cv-00686-SAG Document 12 Filed 04/30/20 Page 11 of 14



person for whom the warrant had been issued while at the scene, and does not allege whether the

two social security numbers were materially distinct. See ECF 6 ¶ More significantly, because

the Complaint makes only general reference to actions by “officers,” it contains no specific factual

allegations to suggest that Branche personally took, or failed to take, any actions to confirm

Robinson’s identity. It also contains no allegation that Branche, if he did not personally engage in

the relevant actions, would be subject to bystander liability under the standards enunciated in

Randall v. Prince George’s Cnty., Maryland, 302 F.3d 188, 204 (4th Cir. 2002). Thus, Robinson

has not pled facts suggesting that Branche’s conduct was unreasonable or amounted to a plausible

violation of his constitutional rights.

        That same flaw is fatal to Robinson’s claim of false arrest against Branche. In Maryland,

false arrest is a common law tort, which requires a plaintiff to prove that he was deprived of his

liberty without his consent and without legal justification. See Tavakoli-Nouri v. State, 139 Md.

App. 716, 726 (2001). The imprecision in the Complaint leaves it bereft of any factual support for

the elements of a false arrest claim. See Scott v. Jenkins, 345 Md. 21, 29 (1997). Notably, under

longstanding Maryland precedent, “An arrest made under a warrant which appears on its face to

be legal is legally justified in Maryland, even if, unbeknownst to the arresting police officer, the

warrant is in fact improper.” Ashton v. Brown, 229 Md. 70, 119 (1995). Once again, then, the

inquiry turns on whether, at the time of the arrest, Branche reasonably knew that the valid warrant

named a person other than Robinson. The Complaint is devoid of facts stating a plausible claim

that Branche had such information. In fact, the allegations contained in the Complaint suggest the

opposite, given the prompt release of Robinson upon review of the photograph and comparison of

the Social Security information at the detention center. However, Robinson will have opportunity




                                                11
        Case 1:20-cv-00686-SAG Document 12 Filed 04/30/20 Page 12 of 14



to seek leave to amend his Complaint, if he is able in good faith to allege facts that might support

his claims.

    B. Claims against the City

        Robinson’s claims against the City suffer from similar deficiencies in the facts alleged.

“Section 1983 plaintiffs seeking to impose liability on a municipality must . . . adequately plead

and prove the existence of an official policy or custom that is fairly attributable to the municipality

and that proximately caused the deprivation of their rights.” Jordan by Jordan v. Jackson, 15 F.3d

333, 338 (4th Cir. 1994). First, as noted above, Robinson has not adequately pled that he suffered

a deprivation of constitutionally protected rights, under McCollan and its progeny. Without a

constitutional violation, a failure to train claim cannot lie. See Temkin v. Frederick Cnty. Comm’rs,

945 F.2d 716, 724 (4th Cir. 1991) (“A claim of inadequate training under section 1983 cannot be

made out against a supervisory authority absent a finding of a constitutional violation on the part

of the person being supervised.”). Second, as courts in this district have made clear, a plaintiff

must provide factual allegations about the specific deficiencies in a police department’s training

program, in order to state a failure to train claim. See, e.g., McDowell v. Grimes, No. GLR-17-

3200, 2018 WL 3756727, at *4 (D. Md. Aug. 7, 2018) (“[Plaintiff] does not allege, however, any

tangible affirmative decision on the part of [the police department] that led to the violation of her

constitutional rights.”); Peters v. City of Mount Ranier, No. GJH-14-955, 2014 WL 4855032, at

*5 (D. Md. Sept. 29, 2014) (“[Plaintiff’s] complaint makes no reference to an express policy, such

as a written ordinance or regulation. Nor does it make any reference to a policy established through

[sic] the decisions of a person with final policymaking authority.”); Hall v. Fabrizio, No. JKB-12-

754, 2012 WL 2905293, at *2 (D. Md. July 13, 2012). Robinson has not done so here, because he

has not alleged any particular facts about training that the City did or did not provide to its officers.



                                                   12
        Case 1:20-cv-00686-SAG Document 12 Filed 04/30/20 Page 13 of 14



       As to his claims against the City for failure to supervise officers working with the HPD,

Robinson’s allegations again fall short. “Generally, a failure to supervise gives rise to § 1983

liability . . . only in those situations in which there is a history of widespread abuse.” Wellington

v. Daniels, 717 F.2d 932, 936 (4th Cir. 1983). Robinson does not allege any such history (or any

history whatsoever regarding the City or the HPD) as of the date of his arrest at MHWC.

Moreover, his allegations of subsequent mistaken arrests under the same warrant are so sparse that

they cannot be found to amount to a plausible claim, both because they do not identify the arresting

police officers or department, and because they do not describe the nature or length of those arrests

and resulting detentions, if any.

       Thus, even taking the allegations in the Complaint as true and in the light most favorable

to Robinson, he has not alleged a plausible claim of either a violation of § 1983 or false arrest

against either Defendant. Thus, his Complaint must be dismissed. However, it is conceivable,

under certain factual circumstances, that Robinson might be able to state claims sufficient to

survive a motion to dismiss. See, e.g., Carter v. Baltimore Cnty., Maryland 39 F. App’x. 930, 934

(4th Cir. 2001) (reversing a grant of summary judgment where a plaintiff was arrested on two

occasions and held in custody for six and thirty-six days, respectively, on warrants intended for

his brother, despite prior knowledge by the county that the brother had misused the plaintiff’s

identity). Robinson will therefore be afforded an opportunity to seek leave to amend his Complaint,

to the extent he can plead facts sufficient to state a plausible, good faith claim for relief under the

legal standards set forth herein.

IV.    CONCLUSION

       For the reasons set forth above, Defendants’ Motion to Dismiss the Complaint, ECF 2, will

be GRANTED, and the claims therein will be DISMISSED WITHOUT PREJUDICE. Robinson



                                                  13
        Case 1:20-cv-00686-SAG Document 12 Filed 04/30/20 Page 14 of 14



may seek leave to amend his claims within thirty days of this Memorandum Opinion and Order. If

he does not seek leave to amend, this case will be closed. A separate Order follows.



Dated: April 30, 2020                                             /s/
                                                           Stephanie A. Gallagher
                                                           United States District Judge




                                               14
